I respectfully dissent from the majority opinion for the following reasons. An employer may be responsible for an additional award for a specific safety standard only where it is shown that the employer has failed to comply with the requirement and that failure to comply caused the injury in question. State,ex rel. Reed, v. Indus. Comm. (1965), 2 Ohio St.2d 200
[31 O.O.2d 408]; State, ex rel. Whitman, v. Indus. Comm. (1936),131 Ohio St. 375 [6 O.O. 88]. The majority uses a series of inferences to impose a penalty upon Lyburn Construction Company, which was a subcontractor on the job. The basing of an additional award which is in the form of a penalty upon such inferences finds no support in statutory or case law. The test for determining whether an employer is liable for the penalty where the employer did not construct the faulty equipment is found inState, ex rel. Reed, v. Indus. Comm., supra, and State, ex rel.Zito, v. Indus. Comm. (1980), 64 Ohio St.2d 53 [18 O.O.3d 257], as asserted in the majority opinion. However, the test is misapplied to the facts in this case. There is no evidence that Lyburn knew of the defect or that Lyburn had any authority to correct the defect if it knew about it. To infer that Bookheimer was a foreman and to also infer that he warned decedent about the faulty scaffolding is a new application of the test in determining whether an employer should be assessed a penalty. There is no evidence that Lyburn had any control over the job site or that anyone other than the two painters was aware that the scaffolding was not attached to the building. As the Supreme Court stated in its syllabus in Reed:
"An employer who neither owns nor is responsible for the condition and maintenance of a device used by his *Page 59 
employee in doing work for the owner thereof, which device as constructed is violative of a specific safety requirement imposed by law or by an order of the Industrial Commission, and the employee is injured in its use and because of its condition, such employer is not the `employer' comprehended by Section 35, Article II of the Constitution of Ohio, for whose disregard of a specific safety requirement the Industrial Commission is empowered to make an additional compensation award to the injured employee."
Because I do not agree that the Supreme Court has held that a subcontractor should be liable for a penalty where there is no evidence that the subcontractor had any control over the job site or was responsible for the specific safety violation, I would grant the writ.